DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with
the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the
Examiner.
Status of Claims
3.	Claims 1 - 16 are cancelled.  Claims 17 - 19 are currently amended.  Claim 18 is original.  Claims 21 - 36 and were added (new). Still pending and being examined in this application are Claims 17 - 36.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement.  See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AlA.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 17 - 36 are rejected on the ground of nonstatutory double
patenting as being unpatentable over Claims 10 - 15 of U.S. Patent No. 11,080,693 B2.
Although the claims at issue are not identical, they are not patentably distinct from each
other.  Differences between U.S. Patent No. 11,080,693 B2 and subject application are
bolded below:  
US 11,080,693 B2
Application 174/358,837

1. A method of enhancing security of a payment application installed on a user device, the method comprising:
     


receiving, by the user device via a communication network, a first session key different from an ICC Master Key from a remote entity, the first session key based on the ICC Master Key stored at the remote entity, the user device comprising a first processing portion and a second processing portion, the first processing portion comprising a first application environment within a secure element and the second processing portion comprising
at least a second application environment, the second processing portion storing the payment application, and the payment application not storing the ICC Master Key on the user device, wherein the first session key is usable for a limited number of one or more transactions;
     in response to receiving the first session key, storing, by the second processing portion, the first session key;
     in response to storing the first session key, provisioning, by the second processing portion, the payment application with the first session key;
     receiving, by the user device via the communication network, a second session key from the remote entity, the second session key based on the ICC Master Key
stored at the remote entity, the second session key being different from the first session key and the ICC Master Key;
     storing, by the second processing portion, the second session key;
     receiving, at the payment application, a request for an application cryptogram, wherein the request is from a point-of-sale terminal; and
     in response to the receiving, performing, by the payment application, an authorization process, wherein authorization process comprises:
          generating, by the payment application, the application cryptogram based on the received first session key;
and
          transmitting, by the payment application, the generated application cryptogram to the point-of-sale terminal.
21. (New) A user device comprising: 
a processor; and 
a non-transitory computer readable medium comprising code, executable by the processor, for implementing operations including: 
receiving, by the user device via a communication network, a first session key different from a Master Key from a remote entity, the first session key based on the Master Key stored at the remote entity, the user device comprising a first processing portion and a second processing portion, the first processing portion comprising a first application environment and the second processing portion comprising at least a second application environment, the second processing portion storing a payment application, and the payment application not storing the Master Key on the user device, wherein the first session key is usable for a limited number of one or more transactions; 


in response to receiving the first session key, storing, by the second processing portion, the first session key; 
in response to storing the first session key, provisioning, by the second processing portion, the payment application with the first session key; 
receiving, by the user device via the communication network, a second session key from the remote entity, the second session key based on the Master Key stored at the remote entity, the second session key being different from the first session key and the Master Key; 

storing, by the second processing portion, the second session key; 
receiving, at the payment application, a request for an application cryptogram, wherein the request is from a point-of-sale terminal; and 

in response to the receiving, performing, by the payment application, an authorization process, wherein authorization process comprises: 
generating, by the payment application, the application cryptogram based on the received first session key; and 
transmitting, by the payment application, the generated application cryptogram to the point-of-sale terminal.  

36. (New) The user device of claim 21, wherein the Master Key is an ICC Master Key.  
2. The method of claim 1, further comprising discarding, by the user device, the first session key after generating the application cryptogram.
22. (New) The user device of claim 21, wherein the operations further comprise: discarding, by the user device, the first session key after generating the application cryptogram.  
3. The method of claim 1, further comprising provisioning, by the second processing portion, the second session key to the payment application in response to a predetermined criterion being satisfied.
23. (New) The user device of claim 21, wherein the operations further comprise: provisioning, by the second processing portion, the second session key to the payment application in response to a predetermined criterion being satisfied.  
4. The method of claim 3, wherein the predetermined criterion comprises a day, month and year maintained by a certificate provisioning entity matching a date corresponding to a predetermined amount of time having elapsed since the provisioning of the first session key to the user device.
24. (New) The user device of claim 23, wherein the predetermined criterion comprises a day, month and year maintained by a certificate provisioning entity matching a date corresponding to a predetermined amount of time having elapsed since the provisioning of the first session key to the user device.  
5. The method of claim 3, wherein the predetermined criterion comprises a number of session keys stored by the user device falling below a predetermined value.
25. (New) The user device of claim 23, wherein the predetermined criterion comprises a number of session keys stored by the user device falling below a predetermined value.  

6. The method of claim 1, where in the user device is a mobile communications device, and the secure element is a Subscriber Identity Module.
26. (New) The user device of claim 21, wherein the user device is a mobile communications device.  

7. The method of claim 1, wherein the second application environment is a Trusted Execution Environment, and the method further comprises one or more of:
     storing, by the user device, the first session key in the Trusted Execution Environment;
     storing, by the user device, at least part of the payment application in the Trusted Execution Environment; or
     executing, by the user device, at least part of the payment application in the Trusted Execution Environment.
27. (New) The user device of claim 21, wherein the second application environment is a Trusted Execution Environment, and the operations further comprise one or more of:   
     storing, by the user device, the first session key in the Trusted Execution Environment; 
     storing, by the user device, at least part of the payment application in the Trusted Execution Environment; or 
     executing, by the user device, at least part of the payment application in the Trusted Execution Environment.  
8. The method of claim 1, wherein the transmitting of the generated application cryptogram comprises using a radio frequency communications protocol.
28. (New) The user device of claim 21, wherein the transmitting of the generated application cryptogram comprises using a radio frequency communications protocol.  
9. The method of claim 1, wherein the first session key is valid only for a payment transaction.
29. (New) The user device of claim 21, wherein the first session key is valid only for a payment transaction.  
10. The method of claim 1, further comprising:
     storing, by the user device, a plurality of session keys including the first session key, the second session key, and a third session key sent from the remote entity.
30. (New) The user device of claim 21, therein the operations further comprise: storing, by the user device, a plurality of session keys including the first session key, the second session key, and a third session key sent from the remote entity.  
11. The method of claim 10, wherein the plurality of session keys are stored encrypted in the user device.
31. (New) The user device of claim 30, wherein the plurality of session keys are stored encrypted in the user device.  
12. The method of claim 11, wherein only one of the plurality of session keys are decrypted at a time.
32. (New) The user device of claim 31, wherein only one of the plurality of session keys are decrypted at a time.  
13. The method of claim 11, further comprising:
     receiving, by the user device, user input; and decrypting, by the user device, one of the plurality of session keys using the user input as a decryption key.
33. (New) The user device of claim 32, wherein the operations further comprise: 
     receiving, by the user device, user input; and decrypting, by the user device, one of the plurality of session keys using the user input as a decryption key.  
14. The method of claim 1, further comprising:
periodically receiving, by the user device, new session keys from the remote entity.
34. (New) The user device of claim 21, wherein the operations further comprise: 
     periodically receiving, by the user device, new session keys from the remote entity.  
15. The method of claim 1, wherein a payment transaction conducted using first session key is denied in response to an
amount of time between provisioning of the first session and the payment transaction exceeding a threshold amount of time.
35. (New) The user device of claim 21, wherein a payment transaction conducted using the first session key is denied in response to an amount of time between provisioning of the first session key and the payment transaction exceeding a threshold amount of time.  


Claims 17 - 20, recite similar language.  Claim 1 of U.S. Patent No. 11,080,693 B2 differs since if further recites additional claim limitation(s) of a secure element; however this limitation is recited within Claims 18 and 20.  It would have been obvious to a person of ordinary skill in the art to modify the claims of U.S. Patent No. 11,080,693 B2 by removing these limitations, resulting generally in the claims of the present application since the claims of the present application and the claims recited in U.S. Patent No. 11,080,693 B2 actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 186 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685